Citation Nr: 0434408	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-34 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from September 1985 to January 
2001 with more than seven years and eight months of prior 
active service.

This appeal arises from a December 2001 rating decision of 
the St. Petersburg, Florida Regional Office (RO).

The issue of entitlement to a compensable evaluation for the 
service connected left knee disability was withdrawn by the 
veteran during the November 2004 Travel Board hearing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  A chronic left shoulder disability was first manifest 
during active military service.


CONCLUSION OF LAW

A left shoulder disability was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that in October 2000 the 
veteran complained of a loss of mobility of the left arm.  
There was pain with motion.  No trauma was reported.  On 
examination, there was pain on external rotation of the left 
arm.  Neurovascular examination was intact.  The assessment 
was a deltoid strain.  In November 2000, the assessment was 
questionable rotator cuff injury of the left shoulder.  Later 
in November, a history of left shoulder tendonitis was noted.  
On examination, there was left shoulder pain with external 
rotation.  The assessment was left shoulder pain.

A May 2001 private medical notation includes a history of 
left shoulder pain a couple of years before that resolved 
with a local steroid shot that lasted for three to four 
weeks.  

On VA examination in October 2001, the veteran reported that 
he had developed bilateral shoulder pain in 1997.  He had 
received an injection for the left shoulder in service for 
chronic bursitis.  On examination, there was no real pain on 
palpation of the shoulders.  The examiner concluded that 
shoulder function was completely normal and that the veteran 
probably had some mild recurrent bursitis.

In April 2002 the veteran complained of a two to three year 
history of chronic episodic left shoulder pain.  X-rays of 
the left shoulder in April 2002 showed degenerative changes 
of the acromioclavicular joint.

In June 2002, the veteran reported the onset of progressive 
intractable left shoulder pain.  

An MRI of the left shoulder in February 2003 showed 
tendonitis, mild AC joint arthritis and no evidence of a 
rotator cuff tear.  

An August 2003 operative report of the left shoulder shows 
that the postoperative diagnoses included impingement 
syndrome, partial thickness rotator cuff tear and a type II 
flap lesion of the glenoid labrum.

The veteran testified in November 2004 that he started having 
left shoulder problems in late 1999 or early 2000 when he 
heard something tear when he was chopping wood; and that he 
had suffered from chronic left shoulder pain and difficulty 
ever since.


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303 (b).

The veteran contends that he currently suffers from a left 
shoulder disability that was first manifest during service.  
The evidence of record supports this contention.

The veteran was treated during service in October 2000 and 
November 2000 for left shoulder complaints to include pain.  
Although service medical notations do not include a diagnosis 
of a chronic left shoulder disability, a questionable rotator 
cuff injury was noted in November 2000.  Immediately after 
separation from service, the veteran filed a claim of service 
connection for left shoulder disability in March 2001.  X-
rays showed arthritis of the left acromioclavicular joint in 
April 2002 (just beyond the one year presumptive period) and 
an MRI in February 2003 showed tendonitis and arthritis.  
Eventually, an August 2003 surgical report shows that the 
veteran suffered from disabilities to include a partial 
rotator cuff tear and impingement syndrome.

Having considered the evidence of record, the Board finds 
that there is evidence that a chronic left shoulder 
disability was present during active duty that has continued 
without cessation to the present time.  In this regard, the 
Board finds that the veteran's testimony, as well as his 
father's, is persuasive and competent evidence as to the 
existence and continuity of left shoulder symptoms since 
service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

With resolution of reasonable doubt, the Board finds that the 
lay statements and testimony, combined with the medical 
evidence, supports the veteran's claim that a chronic left 
shoulder disability was first manifest during his active 
military service.  Accordingly, service connection for a left 
shoulder disability is warranted.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim of 
entitlement to service connection for a left shoulder 
disability is being granted in full.  Consequently, as the 
Board is issuing a favorable decision in this case, a 
determination as to whether the provisions of the VCAA have 
been complied with has been rendered immaterial.


ORDER

Entitlement to service connection for a left shoulder 
disability is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



